DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has been amended to recite that biasing member contracts from an elongated tensioned length to a resting length to advance the plunger.  Claim 2 recites the opposite, that the biasing member moves from a compressed state to an expanded state to release the plunger.  The same spring cannot function in both manners.  Claim 3 is rejected for its dependency on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2002/0095120 A1) in view of Charlebois et al. (US 2018/0236182 A1).
With regard to claim 1, Larsen et al. teach a syringe, comprising: a syringe body (Fig. 1 member 4) defining a syringe cavity and a syringe port, wherein the syringe port is in fluid communication with the syringe cavity (Fig. 1 cavity within 4 port at end connected to 9); a first plunger comprising a first plunger shaft extending from the first plunger, the first plunger disposed within the syringe cavity and defining a first chamber in the syringe cavity, wherein the first chamber is in fluid communication with the syringe port (Fig. 1 plunger 10 connected to shaft 11); a biasing member coupled to the first plunger shaft, wherein the biasing member urges the first plunger to advance toward the syringe port (Figs. 1 and 2 member 18, [0036]); and a retention mechanism releasably coupling the first plunger shaft to the syringe body, wherein the retention mechanism comprises a separable priming trigger (Figs. 1 and 2 mechanism 13, 14, and 20 with trigger 21, [0030]), and the first plunger shaft and permits the biasing member to contract from an elongated tensioned length to a resting length to advance the first plunger in a released position, wherein the retention mechanism maintains the biasing member at the elongated tensioned length and prevents the biasing member from advancing the first plunger in the engaged position and permits the biasing member to contract to the resting length and to advance the first plunger in the released position (Figs. 1 and 2, [0030], [0036]).  Larsen et al. do not teach the priming trigger as recited.  However, Charlebois et al. teach a retention mechanism for holding a plunger in place which is released to allow the plunger to dispense a substance via the drive of a biasing mechanism (Figs. 2, 3, and 5 shaft 104 is removed from the plunger to allow the biasing member to act, [0061], [0062]).  Charlebois et al. teach the pin is one of several mechanisms that could be used including buttons, triggers, or catches ([0044], [0106]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a release mechanism comprising the pin shaft of Charlebois et al. to retain the plunger of Larsen et al. as Charlebois et al. teach such is one of several equivalent retention mechanisms and would yield the same predictable result.
With regard to claims 6 and 7, the priming stop is taken as the tip of 10 which is attached to the shaft, and is attached to the syringe body via the shaft, the slots are taken as the proximal and distal openings of the syringe body (Fig. 1).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinkle (US 6,083,201) in view of Hjertman et al. (US 7,396,347) and Shetty et al. (US 2016/0220761 A1).
With regard to claim 13, Skinkle teaches a medication delivery system, comprising: a syringe, comprising: a syringe body defining a syringe cavity and a syringe port (Fig. 1 member 10, cavity within port at 14), wherein the syringe port is in fluid communication with the syringe cavity (Fig. 1); a first plunger comprising a first plunger shaft extending from the first plunger, the first plunger disposed within the syringe cavity and defining a first chamber in the syringe cavity, wherein the first chamber is in fluid communication with the syringe port (Figs. 1 and 2 chamber 12, plunger 21 extending from shaft 20); a biasing member coupled to the first plunger shaft, wherein the biasing member urges the first plunger to advance toward the syringe port (Fig. 1 member 40, Col. 6 lines 8-16); and a retention mechanism releasably coupling the first plunger shaft to the syringe body, wherein the retention mechanism comprises: a priming slot defining a priming slot length; a retention slot extending generally perpendicular from the priming slot (see Reference Figure 1 below showing one of exemplary priming and retention slots, Col. 5 lines 49-64, Col. 6 lines 40-63); and an actuation lever coupled to the first plunger shaft, the actuation lever extending through the priming slot and rotatable into the retention slot, wherein the biasing member urges the actuation lever proximally toward advancing and the actuation lever engages against a proximal edge of the retention slot and prevents the biasing member from advancing the first plunger when rotated into the retention slot and permits the biasing member to advance the first plunger when rotated into the priming slot, wherein the retention mechanism prevents the biasing member from advancing the first plunger in an engaged position, permits the biasing member to advance the first plunger in a released position, and the priming slot length limits the advancement of the actuation lever and the first plunger in the released position (Figs. 1 and 4, levers 51 and 53, Col. 6 lines 40-63); and a tubing in fluid communication with the syringe port (Figs. 1 and 4, see the tubing connected to 15).  Skinkle shows the slots to be formed in the plunger shaft not the syringe body.  However, Hjertman et al. teach a syringe which uses slots and levers to dispense doses and that equivalently the slots may be in the syringe or the plunger (Col. 15 lines 13-25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reverse the position of the slots and lever in Skinkle to use slots on the syringe body and the lever on the plunger because Hjertman et al. teach such configurations are equivalent.  Further, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Skinkle teaches tubing but do not specially show the tubing connected to a catheter.  However, Shetty et al. teach injectors equivalently attached to catheters, hubbed needles, IV tubes and the like ([0098]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the tubing of Skinkle to a catheter as Shetty et al. teach various equivalent delivery means and one of ordinary skill would understand the tubing would need to be connected to a catheter/needle for insertion into the patient.

    PNG
    media_image1.png
    514
    540
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or otherwise render obvious in combination with all claim limitations a medication delivery system comprising a release mechanism comprising an over-centering rotatable cam coupled to an actuation mechanism via a pivot component disposed relative to the rotatable cam to permit the rotatable cam to rotate relative to the actuation mechanism and to minimize actuation force, wherein the rotatable cam is releasably coupled to a biasing member, the rotatable cam couples the biasing member to the actuation mechanism in a first rotational position and decouples the biasing member from the actuation mechanism in a second rotational position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783